 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                               No. 2:18-cv-2358 CKD P
12                        Plaintiff,
13             v.                                         ORDER AND
14    LURA MASUNONAGA, et al.,                            FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17            On September 10, 2018, the court ordered that plaintiff pay the $400 filing fee for this

18   action within 14 days. Plaintiff was warned that failure to pay the filing fee within 14 days would

19   result in dismissal. Plaintiff has not paid the filing fee.

20            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

21   court judge to this case; and

22            IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

23            These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

27   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

28   /////’
                                                          1
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: October 2, 2018
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     boni2358.frs
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
